Exhibit 10.1

FOURTH AMENDMENT TO RIGHTS AGREEMENT

     This FOURTH AMENDMENT TO AMENDED AND RESTATED RIGHTS AGREEMENT (this
“Amendment”) is entered into as of January 11, 2008 between Countrywide
Financial Corporation (formerly known as Countrywide Credit Industries, Inc.), a
Delaware corporation (the “Company”), and American Stock Transfer & Trust
Company, as rights agent (the “Rights Agent”).

RECITALS

     WHEREAS, the Company and the Rights Agent are parties to that certain
Amended and Restated Rights Agreement, dated as of November 27, 2001, as amended
by the Substitution of Rights Agent and Amendment to Amended and Restated Rights
Agreement, dated as of December 8, 2005, the Second Amendment to Amended and
Restated Rights Agreement, dated as of June 14, 2006, and the Third Amendment to
the Amended and Restated Rights Agreement, dated as of August 22, 2007
(together, and including any further amendments or supplements thereto, the
“Rights Agreement”); and

     WHEREAS, Bank of America Corporation, a Delaware corporation (“Bank of
America”), Red Oak Merger Corporation, a Delaware corporation and wholly owned
subsidiary of Bank of America (“Merger Sub”), and the Company contemplate
entering into an Agreement and Plan of Merger (the “Merger Agreement”) that
provides for, among other things, the merger of the Company with and into Merger
Sub, with Merger Sub continuing as the surviving entity (the “Merger”); and

     WHEREAS, Section 27 of the Rights Agreement permits the Company to amend
the Rights Agreement on the terms set forth in this Amendment; and

     WHEREAS, the Board of Directors of the Company has determined that it is in
the best interests of the Company and its shareholders to modify the terms of
the Rights Agreement to exempt the Merger, the Merger Agreement and all of the
transactions contemplated thereby from the application of the Rights Agreement,
and in connection therewith the Company is entering into this Amendment and
directing the Rights Agent to enter into this Amendment; and

     WHEREAS, all acts and things necessary to make this Amendment a valid
agreement, enforceable according to its terms have been done and performed, and
the execution and delivery of this Amendment by the Company and the Rights Agent
have been in all respects duly authorized by the Company and the Rights Agent.

     NOW, THEREFORE, in consideration of the premises and mutual agreements
herein set forth, the parties hereby agree as follows:

     A. Amendment of Section 1. Section 1 of the Rights Agreement is
supplemented to add the following definitions in the appropriate locations:

     (ca) “BAC” collectively means Bank of America Corporation, a Delaware

--------------------------------------------------------------------------------

Corporation and Red Oak Merger Corporation, a Delaware limited liability
company.

          (cb) “Merger Agreement” shall mean the Agreement and Plan of Merger,
dated as of January 11, 2008, by and between the Company and BAC, as it may be
amended from time to time.

          (cc) “BAC Merger” shall mean all of the transactions contemplated by
the Merger Agreement.

     B. Amendment of the definition of “Acquiring Person”. The definition of
“Acquiring Person” in Section 1(a) of the Rights Agreement is amended by adding
the following sentence at the end thereof:

     “Notwithstanding anything in this Rights Agreement to the contrary, BAC or
any of its Affiliates shall not be deemed to be an Acquiring Person solely by
virtue of (i) the approval, execution and delivery of the Merger Agreement, (ii)
the consummation of the Merger or (iii) the consummation of any other
transaction contemplated in the Merger Agreement, including, without limitation,
the consummation thereof.”

     C. Amendment of the definition of “Stock Acquisition Date”. The definition
of “Stock Acquisition Date” in Section 1(i) of the Rights Agreement is amended
by adding the following sentence at the end thereof:

     “Notwithstanding anything in this Rights Agreement to the contrary, a Stock
Acquisition Date shall not be deemed to have occurred solely as the result of
(i) the approval, execution and delivery of the Merger Agreement, (ii) the
consummation of the Merger, or (iii) the consummation of any other transaction
contemplated in the Merger Agreement, including, without limitation, the
consummation thereof .”

     D. Amendment of Section 3. The first paragraph of Section 3(a) of the
Rights Agreement is hereby amended and supplemented by adding the following
sentence at the end thereof:

     “Notwithstanding anything in this Rights Agreement to the contrary, a
Distribution Date shall not be deemed to have occurred solely as the result of
(i) the approval, execution and delivery of the Merger Agreement, (ii) the
consummation of the Merger, or (iii) any other transaction contemplated in the
Merger Agreement, including, without limitation, the consummation thereof.”

Section 3(c) of the Rights Agreement is hereby amended and supplemented by
adding the following sentence at the end thereof:

     “Nothing in this Rights Agreement shall be construed to give any holder of
Rights or any other Person any legal or equitable rights, remedies or claims
under this Rights Agreement by virtue of the execution and delivery of the
Merger Agreement or by virtue of any of the transactions provided for by the
Merger Agreement, including, without limitation, the consummation thereof.”

--------------------------------------------------------------------------------

     E. Amendment of the definition of “Final Expiration Date”. The definition
of “Final Expiration Date” in Section 7(a) of the Rights Agreement is amended
and supplemented by deleting “(i) the close of business on February 28, 2012
(the “Final Expiration Date”)” and replacing it with the following:

     “(i) the earlier of (x) the close of business on February 28, 2012 and (y)
the consummation of the Merger (such earlier date, the “Final Expiration Date”)”

     F. New Section 35A. Section 35A is hereby added to the Rights Agreement to
read in its entirety as follows:

     Section 35. The Merger Agreement. Notwithstanding anything contained in
this Agreement to the contrary, neither the approval, execution, delivery or
public announcement of the Merger Agreement nor the consummation of the
transactions contemplated thereby or the performance by the Company of its
obligations thereunder shall cause (a) the Rights to become exercisable, (b) BAC
or any of its Affiliates or Associates to be an Acquiring Person, (c) a Stock
Acquisition Date to occur or (d) a Distribution Date to occur.

     G. Effectiveness. This Amendment shall be deemed effective as of the date
first written above, as if executed on such date. To the extent that the terms
and provisions of the Rights Agreement do not conflict with the terms and
provisions of this Amendment, then such terms and provisions shall remain in
full force and legal effect. To the extent that there is a conflict between the
terms and provisions of the Rights Agreement and this Amendment, the terms and
provisions of this Amendment shall govern for purposes of the subject matter of
this Amendment only.

     H. Termination of Merger Agreement. If for any reason the Merger Agreement
is terminated and the Merger is abandoned, then this Amendment shall be of no
further force and effect and the Rights Agreement shall remain the same as it
existed immediately prior to execution of this Amendment.

     I. Miscellaneous. This Amendment may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument. This Amendment shall be deemed to be a contract made under
the laws of the State of Delaware and for all purposes shall be governed by and
construed in accordance with the laws of such state applicable to contracts to
be made and performed entirely within such state. If any provision, covenant or
restriction of this Amendment is held by a court of competent jurisdiction or
other authority to be invalid, illegal or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Amendment shall remain in
full force and effect and shall in no way be affected, impaired or invalidated.
Except as otherwise expressly provided herein, or unless the context otherwise
requires, all terms used herein have the meanings assigned to them in the Rights
Agreement. The Rights Agent and the Company hereby waive any notice requirement
under the Rights Agreement pertaining to the matters covered by this Amendment.

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed, all as of the day and year first above written.

Attest:    COUNTRYWIDE FINANCIAL      CORPORATION          By: /s/ Susan E. Bow 
  By: /s/ Sandor E. Samuels             Name: Susan E. Bow               Name:
Sandor E. Samuels             Title: Secretary               Title: Executive
Managing Director      Attest:    AMERICAN STOCK TRANSFER &      TRUST COMPANY,
as Rights Agent          By: /s/ Susan Silber    By: /s/ Herbert J. Lemmer     
       Name: Susan Silber               Name: Herbert J. Lemmer           
 Title: Assistant Secretary               Title: Vice President 


--------------------------------------------------------------------------------